 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOSEPH L. ST. CHARLES,

 9                               Plaintiff,                   Case No. C19-5706-MLP

10           v.                                               ORDER GRANTING APPLICATION
                                                              TO PROCEED IN FORMA PAUPERIS
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13

14           After careful consideration of Plaintiff’s application to proceed in forma pauperis

15   (“IFP”), the governing law, and the balance of the record, the Court ORDERS:

16           (1)     Plaintiff’s application to proceed IFP (dkt. # 1) is GRANTED. Plaintiff does not

17   appear to have funds available to afford the $400.00 filing fee.

18           (2)     The Clerk of the Court is directed to send a copy of this Order to Plaintiff’s

19   counsel, and to issue summonses to Plaintiff’s counsel to enable proper service of the complaint

20   on the appropriate parties. Plaintiff shall note that it is Plaintiff’s attorney’s responsibility to

21   serve copies of the complaint properly along with appropriate summonses as required by Rule 4

22   of the Federal Rules of Civil Procedure. Plaintiff may effectuate service electronically as detailed

23   in General Orders 04-15 and 05-15, by sending a copy of the summonses and complaint, along



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1   with Plaintiff’s identifying information, by email to USAWAW.SSAClerk@usdoj.gov. A

 2   certificate of service must also be promptly filed with the Court.

 3          Dated this 2nd day of August, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     -2
